Citation Nr: 1011940	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Whether new and material evidence has been received to 
reopen service connection for a thoracic spinal disorder.

3.  Whether new and material evidence has been received to 
reopen service connection for a cervical spine disorder.

4.  Whether new and material evidence has been received to 
reopen service connection for headaches, to include as 
secondary to service-connected lumbar spine disorder.

5.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected lumbar spine disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1983 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran filed claim for increase 
as well as a claim to reopen all of the above issues in a 
letter dated May 2005.

The Veteran testified in a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in January 2010 in 
Nashville, Tennessee.  A transcript of that hearing is of 
record.

The Veteran's claim for service connection for headaches, to 
include as secondary to his service-connected lumbar spine 
disorder, is considered reopened and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an April 2008 letter, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeal for service 
connection for bipolar disorder was requested.

2.  The claim for service connection for a thoracic spinal 
disorder is moot.

3.  The April 2004 rating decision denying the Veteran 
service connection for a cervical spine disorder became 
final.

4.  Additional evidence associated with the claims file since 
the April 2004 rating decision denying service connection for 
a cervical spine disorder is either cumulative or redundant 
of evidence previously of record, or does not relate to 
establishing a relation to service necessary to substantiate 
the claim for service connection for a cervical spine 
disorder, and/or does not raise a reasonable possibility of 
substantiating the claim.

5.  The April 1996 Board decision denying service connection 
for headaches, finding no nexus to service, was final when 
issued.

6.  The evidence received since that April 1996 Board denial 
of service connection for headaches, to include as secondary 
to service-connected lumbar spine disorder, includes evidence 
that is neither cumulative nor redundant, relates to the 
unestablished fact of relationship of his headaches to 
service that is necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

7.  During the increased rating appeal period, the Veteran's 
thoracolumbar spine has not demonstrated forward flexion of 
less than 30 degrees for any period, or any ankylosis, or a 
period of at least four weeks of incapacitating episodes in a 
twelve month period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for bipolar 
disorder by the Veteran have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The claim for service connection for a thoracic spinal 
disorder is without legal merit.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 4.1, 4.14, 4.71a, Diagnostic Codes 5235-
43 (2009). 

3.  The April 2004 rating decision denying service connection 
for a cervical spine disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a cervical 
spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

5.  The April 1996 Board decision denying service connection 
for headaches was final when issued.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).

6.  New and material evidence has been received, and service 
connection for headaches, to include as secondary to service-
connected lumbar spine disorder, is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

7.  The criteria for establishing an evaluation in excess of 
20 percent for service-connected lumbar spine disability have 
not been met for any period.  38 U.S.C.A.  §§ 1155, 7105 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235, 5243 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Withdrawal of Appeal for Bipolar Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in during the course of a Board hearing or in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  

In an April 2008 letter, the Veteran indicated that he wished 
to withdraw his appeal for service connection for bipolar 
disorder.  Hence, there remain no allegations of errors of 
law or fact for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal.

Dismissal of Reopening Service Connection for Thoracic Spinal 
Disorder

The Veteran alleges that he should be service connected for a 
fracture of his T8 spinal vertebra.  The Board notes that the 
Veteran has already been service connected for a lumbar spine 
disability for which he is currently rated as 20 percent 
disabling, as discussed below.

In the General Rating Formula for Diseases and Injuries of 
the Spine, the Board notes that the rating schedule lumps the 
thoracic and lumbar spinal sections together when assessing a 
disability rating.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  For example, 
Note (6) specifically indicates that the thoracolumbar and 
cervical spine segments should be evaluated separately, with 
the exception of unfavorable ankylosis of the entire spine 
(which is a single disability).  Id. 

Furthermore, the Board is further instructed that it should 
avoid evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14 (2009).  This is known as 
the avoidance of pyramiding.  Here, if the Veteran were to be 
service connected for any thoracic spinal disorder, a 
separate evaluation of such disorder would result in 
pyramiding, as the Veteran's thoracic spine is already 
considered as part of the Veteran's manifestation of 
symptomatology when rating his lumbar spine disability - any 
lost of motion of the thoracic spine is already contemplated 
as part of the thoracolumbar spine.  Thus, in essence, the 
Veteran's claimed thoracic spinal disorder is already 
considered and evaluated as part of his service-connected 
lumbar spine disorder.  Because it is already considered as 
part of the Veteran's evaluation, any further grant of 
service connection for a thoracic spinal disorder would not 
pecuniarily benefit the Veteran.

Consequently, in this case, application of the law to the 
facts is dispositive and the appeal must be denied because 
under the law there is no entitlement to the benefit sought.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  

In this case, the RO provided notice to the Veteran in a June 
2005 letter, issued prior to the decision on appeal, 
regarding what information and evidence is needed to 
substantiate his claims for service connection, to include 
the need to submit new and material evidence to reopen his 
claims, as well as advising him of the bases for the prior 
denials for those issues.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letter also advised as to what 
information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA.  A May 
2009 letter provided the Veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disabilities 
should service connection be granted. These claims were last 
adjudicated in a May 2009 Supplemental Statement of the Case.

As for the Veteran's claim for increased rating for his 
lumbar spine disability, preadjudication VCAA notice was 
initially provided to the Veteran in a May 2005 letter, which 
advised him that he needed to submit evidence that his lumbar 
spine disability had gotten worse, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  That notice 
was supplemented by the May 2009 letter which further advised 
the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disability.  The letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation, along 
with the relevant rating criteria for the Veteran's service-
connected lumbar spine disorder.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  That issue was last adjudicated in the May 2009 
Supplemental Statement of the Case.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, private 
treatment records, hearing transcripts, and statements from 
the Veteran and his representative in support of his claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination and 
testifying before the Acting Veterans Law Judge in a Travel 
Board hearing.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Therefore, the Board finds that the duties 
to notify and assist have been met.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and Material Evidence Claims

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 
Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Service connection on a secondary basis may not be 
granted without competent evidence of a current disability 
and competent evidence of a nexus between the current 
disability and a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Reopen Service Connection for Cervical Spine Disorder

The RO issued a rating decision denying the Veteran service 
connection for a cervical spine disorder in April 2004.  The 
Veteran did not file a Notice of Disagreement within one year 
of the notice of that decision.  Thus, the April 2004 rating 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

The Veteran contended that his cervical spine disorder was 
related to the motorcycle accident he suffered during 
service.  However, the April 2004 rating decision noted that 
the Veteran did not have any complaints of cervical pain in 
service, nor was he ever diagnosed with any cervical spine 
disorder while in service.  The decision noted that the 
Veteran's first sign of cervical spine complaints was in 1992 
- five years after discharge.  It further noted that the 
Veteran had degenerative changes to his cervical spine in 
1995.  The rating decision denied service connection for a 
cervical spine disorder because the diagnosed cervical spine 
disorder was not incurred in, nor was it related to, either 
service or a service-connected disability.

Pertinent evidence submitted since the April 2004 rating 
decision includes VA treatment records and examination 
reports, private medical records, and hearing transcripts.

The evidence shows that the Veteran has continued ongoing 
treatment for degenerative disc disease of the cervical 
spine, which are confirmed by both VA and private treatment 
records.  These facts are redundant, as the fact that the 
Veteran had degenerative changes to his cervical spine was a 
fact already of record at the time of the April 2004 denial.

The Veteran continues to assert that his cervical spine 
disability is related to the motorcycle accident he suffered 
during service.  In his January 2010 Board hearing before the 
undersigned Acting Veterans Law Judge, the Veteran 
specifically stated that he was laid up in the hospital for 
several weeks and on heavy sedatives after his accident, and 
that, while he was only treated for his ankle injury at that 
time, he also suffered a cervical spine/neck injury, which 
subsequently healed incorrectly.  He stated that, after 
working for several years after discharge, his neck began 
hurting him, and that he sought treatment.

While some of the details elicited from the Veteran as to the 
onset of his cervical spine disorder may be new, the Board 
finds that they are not material.  Specifically, the evidence 
does not demonstrate any complaint of, treatment for, or 
injury to the Veteran's neck or cervical spine during 
service.  In fact, the Veteran specifically indicated that he 
did not seek treatment for any neck pain or cervical spine 
disability until several years after service.

Furthermore, the Veteran has not submitted any competent 
medical evidence which links the  currently diagnosed 
degenerative disc disease of the cervical spine to his 
service.  The Veteran is not competent to render an opinion 
as to medical causation of his cervical spine disability.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms 
but not to provide medical diagnosis); see also Jones v. 
West, 12 Vet. App. 383, 385 (1999) (where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue).  The Board 
notes that no competent evidence has been received since the 
April 2004 denial which links the Veteran's current 
degenerative disc disease of the cervical spine to service.

The only competent medical evidence received since the April 
2004 denial that pertains to a nexus between the current 
disability and military service is the VA examination that 
the Veteran underwent in June 2008, which tends to weigh 
against the claim.  In that June 2008 examination, the 
Veteran reported that he had had neck pain beginning in 1989, 
three years after it is shown as being treated for back pain 
in service in 1986.  The examiner noted that the first 
objective evidence of any neck pain complaint appears in the 
record in 1992.  After examination and review of the claims 
file, the examiner stated that he had "no idea where the 
idea came from that he has vertebral fractures."  The 
examiner noted that there was endplate spurring in the lower 
thoracic and upper lumbar spine, but that these would appear 
congenital without any evidence of acute noticeable trauma.  
He further opined that someone who sustained "multi-level 
vertebral body fractures - and not know it until several 
years later - would be unheard of."  Based on the fact that 
the Veteran's initial complaint of neck pain post-dated his 
service in 1989 and that there was no documentation of any 
neck pain or problems at the time of the Veteran's back pain 
in 1986, he concluded there was no relation between the two.  
He noted that the etiology of the Veteran's neck pain was 
idiopathic and that 50 percent of the population experiences 
spinal pain during their lifetime.  Since the competent 
evidence does not raise a reasonable possibility of 
substantiating a link between the Veteran's service and his 
current cervical spine disability, the evidence is not 
considered material evidence.

In summary, evidence received since the April 2004 rating 
decision does not have a tendency to demonstrate that the 
Veteran's cervical spine disability occurred due to an injury 
or event in service, nor does it demonstrate that the Veteran 
sought treatment for any neck injury in service, but rather 
several years after discharge.  Such facts are redundant of 
the facts already known at the time of the April 2004 denial.  

The Veteran's assertion that his cervical spine disability 
began in service when he was in a motorcycle accident, 
likewise, was an argument that was considered by the RO in 
the April 2004 denial.  It is therefore also redundant, and 
is not new evidence.  Additionally, the June 2008 examiner 
specifically considered this argument again, and concluded 
that there was no relation between the Veteran's neck pain 
and his military service.  His competent opinion is not 
considered material evidence because it does not substantiate 
a link between the Veteran's current disability and his 
service.

Because no competent evidence has been received which relates 
the Veteran's current cervical spine disability to any injury 
or event in service, the Board finds that new and material 
evidence has not been received which raises a reasonable 
possibility of substantiating an unsubstantiated portion of 
the Veteran's claim.  Consequently, the Board declines to 
reopen the Veteran's claim for service connection for a 
cervical spine disability at this time.  See 38 C.F.R. § 
3.156(a).

Reopen Service Connection for Headaches

The Board issued an April 1996 decision denying service 
connection for headaches.  The Chairman of the Board did not 
order reconsideration of that decision, nor was the decision 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Thus, the April 1996 Board decision was 
final when issued.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.302, 20.1100.  Therefore, new and material evidence is 
needed to reopen service connection for headaches, to include 
as secondary to service-connected lumbar spine disorder.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996).

The April 1996 Board decision denied service connection for 
the claimed headaches because the evidence did not 
demonstrate that the Veteran sought treatment for or was 
diagnosed with headaches while in service, though a 
laceration to his head was noted in the service treatment 
records.  Furthermore, the decision acknowledged that the 
Veteran had a diagnosis of migraine headaches.  However, the 
decision noted that no competent medical evidence existed at 
that time to relate the Veteran's headaches to either the 
laceration in service, motorcycle accident during service, or 
any other incident that occurred during service.

Pertinent evidence received since the April 1996 Board 
decision consists of VA treatment and examination reports, 
private medical records, the Veteran's testimony in hearings 
and statements in support of his claim.  The Board finds that 
new and material evidence has been received in order to 
reopen service connection for headaches, to include as 
secondary to service-connected lumbar spine disorder.

Specifically, the Board notes that the Veteran has submitted 
several treatment records, both VA and private, which 
indicate that he has been diagnosed with and treated for 
migraine headaches.  The Board notes that, while this 
evidence is technically new evidence, it is not necessarily 
material to this matter because the Veteran was already 
diagnosed with migraines prior to the April 1996 Board 
decision.  Thus, such evidence of continued diagnosis and 
treatment is redundant evidence.

The Veteran underwent a VA neurological examination in 
January 2009.  In that examination, the Veteran reported 
having had headaches since the early 1990's, and that he has 
not had any trauma to his head.  The Veteran reported that he 
has onset of headaches for "hours" two to three times a 
month.  The examiner, after a neurological examination, 
diagnosed the Veteran with migraine headaches.  The examiner 
noted that the first objective evidence of treatment and 
diagnosis of headaches was in 1992, at which time the Veteran 
reported three to five headaches per day.  The examiner noted 
no diagnosis or treatment of headaches in service.  He also 
noted the May 1995 VA examination which diagnosed the Veteran 
with migraine headaches.  The VA examiner opined that the 
Veteran's headaches were "less likely than not (less than 
50/50 probability)" caused by the Veteran's lumbar spine 
disability.  While he further concluded that the specific 
cause of the Veteran's migraines were "not clear," there 
was "no evidence" that degenerative disc disease of the 
lumbar spine can cause migraines.

In the Veteran's January 2010 hearing before the undersigned 
Acting Veterans Law Judge, the Veteran testified both that 
his lumbar spine disorder directly causes his migraine 
headaches, and that the pain he suffers from the lumbar spine 
disorder causes him to grit and grind his teeth, which causes 
his headaches.  He has noted that he once wore a mouth guard, 
and that he chewed through it in approximately two weeks from 
the grinding of his teeth.  He also stated several times that 
his teeth were flat from the grinding of his teeth due to 
pain from his back disability.

The Board notes that, while the Veteran is competent to 
testify what symptoms he experiences, such as headaches, back 
pain, and grinding of teeth, he is not competent to render a 
medical opinion for causation of a disorder.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis); see also Jones v. West, 12 Vet. 
App. 383, 385 (1999) (where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue).  In fact, the only competent 
medical evidence of record - the January 2009 VA examiner's 
opinion - directly refutes the Veteran's lay assertion of 
direct causation of his headaches as the service-connected 
lumbar spine disability.

However, the Veteran has the competency to testify as to 
things within his general knowledge.  See Jandreau, supra; 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge (particularly as to the presence 
of varicose veins)).  Here, the Veteran has the competency to 
state that he grinds his teeth and has back pain.  Other 
evidence of record indicates that the Veteran takes several 
narcotic pain medications to relieve pain, including Morphine 
and Percocet.  

The Board finds that the Veteran's competent lay evidence 
relates directly to an unsubstantiated fact in this case - 
that the Veteran's headaches are related to a service-
connected disability.  Thus, new and material evidence has 
been received which has a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
headaches, and the claim is reopened on that basis.  See 38 
C.F.R. § 3.156(a).

Increased Rating for Service-Connected Lumbar Spine 
Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2009); 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2009); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2009); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5235, which utilizes the General Rating 
Formula for Diseases and Injuries of the Spine.  The General 
Rating Formula provides that, with or without symptoms such 
as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A 40 percent evaluation requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Note (2) and Plate V indicate 
that the normal range of motion for the thoracolumbar spine 
as 0 to 90 degree forward flexion, 0 to 30 degrees extension, 
0 to 30 degrees for right and left lateral flexion, and 0 to 
30 degrees for right and left lateral rotation for a total 
combined range of motion of 240 degrees.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

Alternatively the Veteran can be rated under Diagnostic Code 
5243, which provides for a 40 percent evaluation if there is 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  Note (1) states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

The Veteran was granted service connection for his lumbar 
spine disability in a September 1994 Board decision.  The RO 
initially rated the Veteran at 10 percent, which was appealed 
and continued in a July 1995 decision.  The Veteran again 
appealed and the RO found clear and unmistakable error in its 
July 1995 decision, and granted the Veteran a 20 percent 
disability rating, effective August 1990, the date he filed 
his claim.  The Veteran has applied for increased rating 
after that, the most recent denial of which was in the April 
2004 rating decision.  

The Veteran applied for an increased rating in May 2005.  He 
is currently assigned a 20 percent disability rating.  The 
Veteran contends on appeal that his back symptomatology 
warrants a higher evaluation than the currently assigned 
20 percent.

The Veteran underwent a VA examination in September 2005.  
The Veteran stated that he took Morphine and Percocet for the 
pain that he suffers on a daily basis from the lumbar spine 
disorder.  The Veteran reported no weakness or fatigability 
at that time, but noted that his pain radiated to his lower 
extremities, bilaterally.  He reported no numbness or 
tingling in his lower extremities.  The Veteran walked 
unassisted and could walk half a mile.  The Veteran reported 
that he had two to three incapacitating episodes within the 
past twelve months, each episode lasting two to three days.  
On examination, the Veteran had forward flexion of his 
thoracolumbar spine to 95 degrees, 15 degrees of extension, 
25 degrees of lateral flexion bilaterally, and 30 degrees of 
rotation bilaterally.  There was objective manifestation of 
pain and stiffness on motion during extension, lateral 
flexion and rotation.

During the Board personal hearing before the undersigned 
Acting Veterans Law Judge in January 2010, the Veteran 
indicated that he takes both Morphine and Percocet for the 
pain that he suffers from the lumbar spine disability.  He 
also indicated that he exercises every day on a "bean" in 
order to keep his "core" in shape.  He testified that he 
would occasionally have to lie down in order to relieve his 
symptoms, and that his disability could flare-up without 
notice and that he would have to wait out the symptoms.  He 
stated that he has a hard time sleeping because he cannot 
sit, stand, or lay down for long periods of time.  

The Veteran and his representative requested a new 
examination of the Veteran because they said that his 
condition had worsened since the September 2005 examination.  
The Veteran testified that he did not recall being asked to 
bend forward in his June 2008 examination, and that he did 
not remember spinal measurements being taken during his 
January 2009 examination.  The Veteran is correct that no 
spinal measurements were taken during the June 2008 
examination, and thus this examination would be inadequate 
for rating purposes.  However, spinal measurements were taken 
during the subsequent January 2009 examination.  

The Board finds that a recent examination was performed after 
the Veteran and his representative stated that the Veteran's 
symptomatology had worsened.  This examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Thus, VA has adequately performed its duty to assist 
the Veteran and a remand for an examination in this case is 
not warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

During the January 2009 examination, the Veteran reported 
radiating pain from his back to his hips and lower 
extremities.  The Veteran reported fatigue, weakness, 
decreased motion, stiffness and pain in his thoracolumbar 
spine.  The Veteran noted that he did have flare-ups during 
cold weather, but did not report any incapacitating episodes 
within the past year.  On examination, the Veteran's spinal 
posture was noted as normal, as was his gait.  There was no 
ankylosis of the thoracolumbar spine noted.  The Veteran's 
thoracolumbar spine range of motion was noted as having 40 
degrees of forward flexion, 20 degrees of extension, and 30 
degrees of lateral rotation and flexion bilaterally.  There 
was no objective evidence of any pain on motion, pain on 
repetitive motion, or any other additional limitations after 
repetitive motion.  The Veteran diagnosed the Veteran with 
degenerative disc disease of the lumbar spine, but opined 
that the radiating pain was not caused by or a result of the 
Veteran's lumbar spine disorder.

Given the objective findings above, the Board finds that an 
increased evaluation is not for application.  Specifically, 
the Veteran's thoracolumbar spine does not demonstrate less 
than 30 degrees of forward flexion during the appeal period.  
The evidence also does not show that the Veteran's 
thoracolumbar spine has any ankylosis at all during the 
appeal period, and in fact, the range of motion objectively 
indicates that fact.  Therefore, a higher evaluation is not 
warranted based on decreased range of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235.

Additionally, while the Veteran indicated that there were two 
to three incapacitating episodes, totaling at most nine days 
within a twelve month period, during his September 2005 
examination, the Veteran stated that no incapacitating 
episodes have occurred within the past twelve months during 
his January 2009 examination.  Nor has the Veteran alleged 
that he has had more than four weeks (28 days) of 
incapacitating episodes during any twelve month period of the 
appeal.  There is no evidence of record that the Veteran has 
ever been prescribed bed rest by a doctor for any period of 
time.  Thus, the Board finds that a higher evaluation under 
Diagnostic Code 5243 is not for application in this case 
either.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

As for an additional disability rating due to functional 
limitation, the Board finds that while the Veteran complains 
of pain constantly, there is no objective pain on motion.  
The Board specifically points to the lack of any objective 
pain, weakness, or fatigability during the January 2009 
examination, both on motion and after repetitive motion.  
Thus, an additional disability rating for loss of functional 
use is not for application in this case.  See 38 C.F.R. §§ 
4.40, 4.45; Deluca, supra.  Accordingly, the Board finds that 
an evaluation in excess of 20 percent for service-connected 
lumbar spine disorder must be denied.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5235, 5243.

Extraschedular Considerations

The Board has considered whether the Veteran's service-
connected lumbar spine disorder presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("rating schedule will apply unless there 
are 'exceptional or unusual' factors which render application 
of the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for consideration of additional 
symptomatology than is currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Finally, as for the Veteran's assertion that his pain 
radiates to his lower extremities and that he is unemployable 
due to his lumbar spine disability, the Board finds that 
these issues are not properly before it.  While the Veteran 
can get an additional rating for associated neurological 
abnormalities, see 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1), the RO 
specifically denied such a rating in an April 2009 decision.  
Likewise, that decision also denied a total disability rating 
due to individual unemployability (TDIU).  See Rice v. 
Shinseki, 22 Vet App. 447 (2009).  No Notice of Disagreement 
has yet been filed, and no Substantive Appeal perfected in 
order to give the Board jurisdiction over these issues.  See 
38 C.F.R. § 20.200 (2009).

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for increased evaluation for service-
connected lumbar spine disability, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal for service connection for bipolar disorder is 
dismissed.

The appeal for service connection for a thoracic spinal 
disorder is denied.

New and material evidence having not been received, the 
service connection for a cervical spine disorder is not 
reopened, and the appeal is denied.

New and material evidence having been received, service 
connection for headaches, to include as secondary to service-
connected lumbar spine disorder, is reopened; to this extent 
only the appeal is granted.

An evaluation in excess of 20 percent for service-connected 
lumbar spine disorder is denied.


REMAND

While the Board has reopened the Veteran's claim for service 
connection for headaches, as discussed above, reopening the 
claim does not end the inquiry in this case.  Rather, the 
Board must now consider the claim on the merits.  However, 
upon review of the evidence, the Board finds that additional 
development is necessary to adequately adjudicate the claim.  

The Veteran's service treatment records are void of any 
treatment for or complaint of headaches during service.  By 
the Veteran's own admission in VA examinations, specifically 
the VA neurological examination in January 2009, the Veteran 
had onset of migraine headaches in the early 1990s.

The Veteran was diagnosed with chronic tension headaches, 
which may be migrainous in effect, in a VA neurological 
examination in May 1995.  At that time he complained of daily 
headaches, and the examiner indicated that the Veteran was 
overusing analgesics.  The Veteran reported onset of 
headaches at first, "within the past couple of years" but 
then indicated later that his headaches started in 1988, one 
year after discharge from service.  

Outpatient VA treatment records from March 2008 indicate 
continued treatment for migraines, including zolmitriptan, a 
medication used for general headaches.

In the January 2009 VA examination, the examiner specifically 
opined that the Veteran's service-connected lumbar spine 
disability was not the cause of the Veteran's headaches.  The 
examiner further noted that there was no treatment or 
complaint in the Veteran's service treatment records and no 
treatment for many years after service.  The examiner noted 
the treatment in 1995; however, he specifically concluded 
that the "specific cause of the migraine headaches is not 
clear."

In the January 2010 Board hearing before the undersigned 
Acting Veterans Law Judge, the Veteran indicated that his 
headaches began after discharge from service after he had 
begun working as a machinist.  He asserts that his headaches 
are a direct result of his lumbar spine disability, stating 
that he only has headaches when he has pain in his back.  He 
stated that he did not recall ever having headaches 
independent of his back pain.  He further testified that he 
is always grinding or gritting his teeth in pain.  He 
testified that his teeth were flat as a result, and that he 
once had a mouth guard that he chewed through in two weeks.  
The Veteran asserts that such grinding is due to his back 
pain, and he relates the grinding of his teeth as the cause 
of his headaches.

In sum, by the Veteran's own admission, he did not experience 
headaches in service, but they began sometime after discharge 
- by his own estimation, during the early 1990's.  The Board 
notes that this is about the same time he began complaining 
of his non-service-connected cervical spine disorder and 
associated neck pain.  He was seen for neck pain in 1992.  
The Veteran was diagnosed with chronic tension headaches in 
1995.  He has continued to receive ongoing treatment for 
migraines.  The Veteran has asserted that his headaches are 
caused by the pain associated with his lumbar spine 
disability, which causes him to grind his teeth.

The Veteran's other contention, that his lumbar spine 
disability is directly causing his headaches, is specifically 
refuted by the January 2009 neurologist's opinion.

Given that there is a reasonable possibility of an 
association between a service-connected disability - lumbar 
spine disability, with associated pain - and the Veteran's 
claimed headache disorder, the Board finds that a VA 
examination is necessary to determine the exact nature and 
etiology of his headache disorder.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the issue of service connection for headaches to 
include as secondary to service-connected lumbar spine 
disability is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran for 
information regarding any treatment he may 
have received which is not currently of 
record.  After obtaining the requisite 
waivers, the RO/AMC should attempt to 
obtain any identified medical records, to 
include any relevant VA treatment records 
since December 2008 which are not 
currently of record.  If those records 
identified cannot be obtained by VA, the 
Veteran should be so notified in order for 
him to attempt to procure those documents.

2.  The RO/AMC should then schedule the 
Veteran for a neurological examination 
with an appropriate examiner in order to 
evaluate the current nature and etiology 
of his headache disorder, to include as 
secondary to his service-connected lumbar 
spine disability.  The relevant evidence 
in the claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  

After examination of the Veteran and 
review of the claims file, the VA examiner 
should specifically answer the following 
questions:

(1) What is the Veteran's current 
diagnosis, as it relates to his claimed 
headache disorder?  

(2) Are the Veteran's migraine headaches 
due to an injury or event in service, or 
otherwise related to service?  The 
examiner should opine as to whether any 
headache disorder at least as likely as 
not (50 percent probability or greater) 
arose during service or is otherwise 
related to service, particularly the 
laceration to his head and motorcycle 
accident during service.

(3) If the Veteran's headaches are not 
directly linked to service, the examiner 
should opine as to:

(a) Whether any noted grinding or gritting 
of his teeth is the result of pain, or 
some other cause; and
(b) If the grinding/gritting is caused by 
pain, whether the pain is related to the 
Veteran's service-connected lumbar spine 
disability, non-service-connected cervical 
spine disability, or some other non-
service-connected disability.

A rationale for any opinion expressed 
should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


